Dissenting opinion of


Associate Justice Sulzbacher:

Referring to the facts in this case, as stated in the opinion of the majority of the Court, I shall allude only to the part thereof which I deem necessary for the purposes of this dissenting opinion. Carmen Grau and Estéfana Grau were joint owners of a house in the City of San Juan, No. 15, Cruz Street. By a document dated November 14, 1876, Estéfana authorized Francisco de Paula Acuña to sell and convey said real estate to Bernabé Chavarry, for the sum of twenty-six thousand pesos. Carmen Grau in her testament, dated November 14, 1876, directed that in case she should die before the sale was effected, it was to be carried out by her executors, or any of them, the amount of the sale to be apportioned among her heirs and legatees. It appears that José Pablo Morales, one of the executors, after the death of Carmen Grau, effected the sale to Chavary, receiving from him the sum of nineteen thousand pesos, as partial payment, and according to the instrument executed by said Chavarry in favor of Pablo Morales, dated January 22, 1877 it was stipulated that the former was to retain the sum of seven thousand pesos, that is to say, the balance due by him to *195the latter, until an injunction encumbering said real estate had been satisfied and dissolved, and that then the said Chavarry would “pay the heirs and successors of Carmen Grau” the aforesaid sum of seven thousand pesos. It also appears, and this has not been denied, that said Morales, the executor, out of the money he had received from Chavarry, duly applied the respective sums appertaining to the estate of Carmen Grau, to satisfying injunctions, mortgages and annuities (censos) which, having been contracted previously, encumbered said house. It also appears that when the “Audiencia Territorial” issued a decree and delivered judgment-declaring that the injunction had become extinct and ordering the cancellation thereof in the public records, Chavar^ paid executor Morales the aforesaid sum of seven thousand pesos, the former receiving - from the latter an acquittance for the full amount thereof, and a month after-wards executor Morales .effected the cancellation of aforesaid injunction in the Registry. On October 6, 1900, the heirs of said Carmen Grau brought this action in the District Court of San Juan against the heirs of Chavarry who at present possess the house No. 15, Cruz Street, to recover from them the aforesaid sum of seven thousand pesos and interest accrued thereon. The District Court of San Juan declared that said sum was due and should be paid, and rendered judgment to that effect. The majority of this Court has affirmed said opinion and judgment. I cannot concur in this decision. It is true that the will of Carmen Grau directs that the amount of the sale of the property he apportioned among the heirs and legatees of the testatrix, but it seems to me that by this clause she merely determines or indicates who are to receive the money, forbidding by said clause any other application of said funds. She authorized Morales to make and execute the deed of sale of said property. And it is natural to infer that the person who executed the deed should also have authorization to receive the proceeds of the conveyance. Said person could not *197execute the deed without receiving the amount or cost thereof. It was so understood, it would seem, by the heirs of Carmen Grau, because they offered no objection when Morales received the portion belonging to Carmen Grau, and paid the first credits. And I make this affirmation with a perfect knowledge of the fact that under the laws in force in Porto Rico, which go as far back as the “Partidas”, the powers of an executor were strictly defined and could not exceed the limits of their authorization. And the fact that the heirs ratified the acts of the executor, permitting him to' satisfy the first credits that encumbered the property is to my mind conclusive evidence that they interpreted said agreement as giving Morales the right to receive the money. The clause in the document executed by Cha-varry in favor of Morales wherein he declares “that he ivill pay the heirs and successors of Carmen Grau the sum of seven thousand pesos”, is merely a repetition of the clause contained in the will, namely, “that the money was to he paid to the respective heirs and legatees designated therein, and it should not be applied to any other purposes”, or paid to other persons, the opinion being also admitted, it would seem, that if Morales had power to execute the deed of cancellation of the injunction, he also had the right to receive the money. The defendants plead the law of prescription after twenty .years. The question arises as to whether the period for instituting the action should be reckoned from the time when the “Audiencia Territorial” decreed the dissolution of the injunction, or from that in which the latter was recorded at the Registry. Should the former prevail, the action is extinguished by prescription, if the latter, then the action was instituted some two months before the expiration of the twenty years. It may, therefore, readily be observed that this controversy and surrounding circumstances are involved in doubt. In cases of this kind, where plaintiffs allow years and years to pass without alleging any right, when generations which had the primary right, if there *199was any right, have disappeared; when other, persons who . could have been held responsible have abandoned this life; when the executor is dead; when after a lapse of more than twenty years since the original acts took place, a claim is revived, a strong doubt should naturally arise in the mind of the Court as to the ground for the demand, leading to a presumption of payment. And this doubt should be decided in favor of the heirs, the supposed debtors, unless the plaintiffs are able to dispel that uncertainty, and establish their rights, clearly and beyond all discussion. They base their claim wholly upon deductions and the most rigid interpretation of the law. Article 658 of the Law of Civil Procedure reads as follows:
“Judges and Courts shall weigh the force of the declarations of witnesses according to rules of sound judgment, taking into consideration the reasons upon which they are based and the circumstances connected therewith”.
The witnesses are here, the documents of evidence are in view, and the Court, after such a long period of time, should apply, for the purpose of weighing them the rules of sound judgment. By these principles it should have been declared that Morales, pursuant to the will of Carmen Grau, had real, if not implicit, authorization to receive the money, with the condition of delivering it to the heirs and legatees, according to the instructions contained in said will. It also should have been, taken into consideration that the condition contained in the document executed by Chavarry in favor of Morales, to pay the seven thousand pesos to the “heirs and successors of Carmen Grau”, was only a repetition of the provisions of the will, and that, therefore, he had a right, and it was his duty, to receive the money. Taking into consideration the period of time elapsed; the death of all the parties who had intervened in the transactions; that the claim was not put forward, nor any right alleged, during the life of any of them, and that no action has ever been brought against the executor or his *201heirs, not only the acts of the executor Morales should be declared as authorized by the various documents, but also a strong presumption of his having paid said sum to the heirs of Carmen Grau, pursuant to the provisions contained in the will. For these reasons I am of opinion that the judgment of the District Court should have been reversed and the complaint dismissed.